Exhibit 10.4

 

AMENDMENT NO. 1 TO STOCK OPTION AGREEMENT

(Nonstatutory Stock Option)

 

This Amendment No. 1 to Stock Option Agreement (this “Amendment”) is made and
entered into as of January 25, 2005 by and between Electro Scientific
Industries, Inc., an Oregon corporation (the “Company”), and Nicholas Konidaris
(“Optionee”).  The Company and Optionee are parties to a Stock Option Agreement
dated as of July 13, 2004 (the “Original Agreement”).  Capitalized terms in this
Amendment which are not defined herein shall have the meanings ascribed to them
in the Original Agreement.

 

NOW, THEREFORE, in consideration of the usual promises hereinafter set forth,
the parties hereto agree as follows:

 

AGREEMENT

 

1.                                       A new paragraph is inserted at the end
of the Original Agreement to read in its entirety as follows:

 

“The Board of Directors, in its discretion, may accelerate the vesting of any of
the shares subject to the option (the “Accelerated Shares”), in which event the
Accelerated Shares shall be restricted upon exercise, with the restriction to
lapse with respect to 6,079 Accelerated Shares on each Full Vest date following
the date of acceleration (by way of example, if the vesting of all of Optionee’s
unvested options is accelerated effective August 1, 2005, the restriction on
6,079 of the Accelerated Shares would lapse on July 13, 2005, the restriction on
another 6,079 of the Accelerated Shares would lapse on July 13, 2006, the
restriction on another 6,079 of the Accelerated Shares would lapse on July 13,
2007 and the restriction on the remaining Accelerated Shares would lapse on
July 13, 2008); provided, further, that such restrictions shall lapse upon any
event under the Employment Agreement that would have caused the option to become
immediately exercisable prior to the acceleration described in this section. 
For purposes of this section, the restriction on the Accelerated Shares
prohibits Optionee from selling, assigning, pledging, or in any manner
transferring such restricted Accelerated Shares, or any right or interest in
such restricted Accelerated Shares, whether voluntarily or by operation of law,
or by gift, bequest or otherwise.  Any sale or transfer, or purported sale or
transfer, of restricted Accelerated Shares, in violation of this provision shall
be null and void.”

 

2.                                       Except as set forth in Section 1
hereof, the terms of the Original Agreement are unchanged and remain in full
force and effect.

 

(Signature pages follow)

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and effective as of the date first written above.

 

COMPANY:

ELECTRO SCIENTIFIC INDUSTRIES, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

OPTIONEE:

 

 

 

Nicholas Konidaris

 

 

 

--------------------------------------------------------------------------------